IN THE SUPREME COURT OF THE STATE OF DELAWARE

    DAISY LANE,1                                §
                                                §   No. 152, 2021
           Respondent Below,                    §
           Appellant,                           §   Court Below—Family Court
                                                §   of the State of Delaware
           v.                                   §
                                                §   File No. CN-12-02677
    AARON RILEY,                                §   Petition No. 21-01292
                                                §
           Petitioner Below,                    §   IN THE INTEREST OF:
           Appellee.                            §   Jordan Riley
                                                §   Julia Riley


                                Submitted: October 29, 2021
                                Decided: December 7, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                           ORDER

         After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of the Family

Court’s order dated April 14, 2021. The appellee filed a petition in the Family Court

seeking modification of the parties’ children’s primary residential placement, which

had been determined in October 2018 after a full hearing on the merits. The Family

Court appropriately considered the factors set forth in 13 Del. C. § 729(c)(2),

including carefully weighing the best interest factors in light of the evidence


1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
presented. In concluding that the parents would have shared residential placement

on an alternating weekly schedule, the Family Court acted within its broad

discretion.2 Factual findings will not be disturbed on appeal unless they are clearly

erroneous, and when the determination of facts turns on a question of the credibility

of the witnesses appearing before the trial court, we will not substitute our opinion

for that of the trier of fact.3

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.



                                             BY THE COURT:

                                             /s/ Tamika R. Montgomery-Reeves
                                                         Justice




2
  See Russell v. Stevens, 2007 WL 3215667, at *2 (Del. Nov. 1, 2007) (affirming Family Court’s
award of primary residential placement and stating that when the Family Court appropriately
considers and weighs each of the best interest factors, the “law vests wide discretion in the trial
court to determine where custody shall be placed”).
3
  Shimel v. Shimel, 2019 WL 2142066, at *2 (Del. May 14, 2019).
                                                2